United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2902
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
David J. Pelowski,                     *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                         Submitted: January 15, 2003
                             Filed: January 21, 2003
                                  ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       David Pelowski pled guilty to distributing 50 grams or more of a mixture
containing methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(B)(viii). At sentencing, the district court1 applied the Guidelines career-
offender provision; denied Pelowski’s motion for a downward departure, which had
been based upon overrepresentation of his criminal history and also upon the
circumstances of one of the convictions underlying his career-offender status; and
sentenced Pelowski to 188 months imprisonment and 5 years supervised release.

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
Pelowski appeals, arguing the district court mistakenly believed it lacked authority
to depart downward based on the circumstances of his career-offender status as
distinct from the overrepresentation of his general criminal history.

      Having carefully reviewed the record, we find no indication the district court
believed it lacked authority to depart downward on either basis. Consequently,
Pelowski’s appeal argument is unreviewable. See United States v. Correa, 167 F.3d
414, 417 (8th Cir. 1999).

      Accordingly, the judgment is affirmed.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-